DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “handle” in paragraph [0022] and “shaft” in paragraph [0026].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
The amendment filed on 1/28/22 has been entered. Claims 16 and 18-30 remain pending in the application with claims 16 and 27 are amended, and claim 17 is cancelled. Applicant’s amendment to the claim has overcome 112(b) rejection previously set forth in the office action mailed on 12/15/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 23, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190). 
Regarding Claim 16, Reever et al. disclose a scope system (Fig.1), comprising: a processor (computer 40); and a single-use scope device (Fig.1, [0025] insertion device 10 is a sterile, single-use), comprising: 
a handle (handle 12) configured to remain outside of the body (Fig.1, [0023] insertion device 10 including a hollow handle 12 coupled to a shaft); 
and an elongated shaft extending from the handle to a distal tip (Fig.1, [0023] sertion device 10 including a hollow handle 12 coupled to a shaft 14 terminating in a cap 16) and including a working channel (a working channel 30) extending therethrough, 
(a working channel 30) being open at the distal tip of the shaft (Fig.2, [0028] working channel 30 extends from port 18 through shaft 14 and terminates in cap 16), 
the shaft being configured to be inserted through a bodily lumen to a target surgical site ([0024] insertion device 10 configured to allow a user to access and view internal areas of a subject's body).
However, Reever et al. do not disclose the shaft including a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor transmitting to the processor sensor data relating to the target surgical site, the pressure sensor being covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device.
Hodgson et al. teach the shaft including a pressure sensor (MEMS pressure sensor 160) embedded in a housing (MEMS package 120, [0048] MEMS pressure sensor 160 may be in a housing) mounted within the distal tip of the shaft (Figs.1 and 3, the distal end of the catheter 10) the pressure sensor transmitting to the processor sensor data relating to the target surgical site ([0027] data communication lines to control send and/or receive signals from the pressure sensor), 
the pressure sensor (MEMS pressure sensor 160) being covered by a water-tight coating ([0048] MEMS package 120, may be sealed to the sensor support member 130 and fittings 131 using an adhesive, sealing the catheter tubing 132 to prevent fluid ingress) that separates the pressure sensor (MEMS pressure sensor 160) from fluid surrounding the scope device while permitting the pressure sensor (MEMS pressure sensor 160) to measure pressure in the fluid surrounding the scope device ([0031]-[0034] a microelectromechanical pressure sensor assembly 100 that is sealed such that its electrical connections are isolated from the surrounding fluid medium).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reever et al. to have the shaft including a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor transmitting to the processor sensor data relating to the target surgical site, the pressure sensor being covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device as taught by Hodgson et al. in order to prevent fluid ingress to the sensor ([0048] of Hodgson et al.). The modified device of Reever et al. in view of Hodgson et al. will hereinafter be referred to as the modified device of Reever et al. and Hodgson et al.
Regarding Claim 23, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, and Reever et al. teach a fluid source coupled to the scope device, the fluid source providing fluid through the shaft to the target surgical site (Fig.1, each of ports 22 and 24 may include a luer fluidly coupled with one of first and second channels, passages, or tubes 44 extending through shaft 14 and tip 16).
Regarding Claim 24, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, and Reever et al. teach wherein the processor (computer 40) includes a display screen and a user (display 42), the display screen displaying sensor data to the user ([0029] transmit a signal via cable 38 to computer 40 for processing and display).
Regarding Claim 27, Reever et al. disclose a scope system (Fig.1), comprising: a processor (computer 40); and a single-use scope device (Fig.1, [0025] insertion device 10 is a sterile, single-use), comprising: 
a handle (handle 12) configured to remain outside of the body (Fig.1, [0023] insertion device 10 including a hollow handle 12 coupled to a shaft); 
and an elongated shaft extending from the handle to a distal tip (Fig.1, [0023] sertion device 10 including a hollow handle 12 coupled to a shaft 14 terminating in a cap 16) and including a working channel (a working channel 30) extending therethrough, 
the working channel (a working channel 30) being open at the distal tip of the shaft (Fig.2, [0028] working channel 30 extends from port 18 through shaft 14 and terminates in cap 16), 
the shaft being configured to be inserted through a bodily lumen to a target surgical site ([0024] insertion device 10 configured to allow a user to access and view internal areas of a subject's body), 
the shaft including first and second sensors ([0029]-[0030] digital sensor and pressure sensor 29) transmitting to the processor first and second sensor data, respectively (Fig3, [0031] electrical connections and functions, such as transferring data to/from camera 34, pressure sensor 29, and/or powering);
wherein the scope device being sized and shaped for one of ureteroscopy, hysteroscopy, bronchoscopy, or cystoscopy ([0025] insertion device 10 is a ureteroscope; may be substituted for the ureteroscope, including, as examples, a hysteroscope, a uteroscope, a bronchoscope, a cystoscope, and similar devices).
However, Reever et al. do not disclose wherein the first sensor is a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device.
Hodgson et al. teach wherein the first sensor is a pressure sensor (MEMS pressure sensor 160) embedded in a housing (MEMS package 120, [0048] MEMS pressure sensor 160 may be in a housing) mounted within the distal tip of the shaft (Figs.1 and 3, the distal end of the catheter 10), 
the pressure sensor (MEMS pressure sensor 160) covered by a water-tight coating ([0048] MEMS package 120, may be sealed to the sensor support member 130 and fittings 131 using an adhesive, sealing the catheter tubing 132 to prevent fluid ingress) that separates the pressure sensor (MEMS pressure sensor 160) from fluid surrounding the scope device while permitting the pressure sensor (MEMS pressure sensor 160) to measure pressure in the fluid surrounding the scope device ([0031]-[0034] a microelectromechanical pressure sensor assembly 100 that is sealed such that its electrical connections are isolated from the surrounding fluid medium).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reever et al. to have wherein the first sensor is a pressure sensor embedded in a housing mounted within the distal 
Regarding Claim 29, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 27, and Reever et al. teach a fluid source coupled to the scope device, the fluid source providing fluid through the handle and the shaft to the target surgical site (Fig.1, each of ports 22 and 24 may include a luer fluidly coupled with one of first and second channels, passages, or tubes 44 extending through shaft 14 and tip 16).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Hoseit (US 20140275950). 
Regarding Claim 18, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the pressure sensor is a chip pressure sensor including an active portion which measures a pressure exerted by the target surgical site on the chip pressure sensor, the chip pressure sensor providing pressure data to the processor via a lead coupled thereto.
Hoseit teaches wherein the pressure sensor is a chip pressure sensor including an active portion which measures a pressure exerted by the target surgical site on the chip pressure sensor (Fig.3b, [0035] a pressure sensor chip securely mounted within a transition housing),
 ([0035] a lead portion to which a set of pressure sensor signal lead wires are coupled; [0059] pressure controller 630 will be used to synchronize measurements with pressure sensor 130 and may also output measured values to the image processors 660 so that pressure values can be displayed in real-time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the pressure sensor is a chip pressure sensor including an active portion which measures a pressure exerted by the target surgical site on the chip pressure sensor, the chip pressure sensor providing pressure data to the processor via a lead coupled thereto as taught by Hoseit in order to provide a simplified arrangement for attaching wires to sensor leads and providing strain relief for the lead wire attachments, and discrimination between healthy and diseased tissue ([0033] and [0060] of Hoseit).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Veszelei et al. (US 20150313478).  
Regarding Claim 19, the modified device of Reever et al. and Hodgson et al. each the claimed invention as discussed above concerning claim 16, but does not teach wherein the pressure sensor is a fiber optic pressure sensor extending through the length of the shaft, a distal end of the fiber optic pressure sensor being positioned at a distal surface of the distal tip and providing to the processor a pressure readout from the distal tip. 
Veszelei et al. teach wherein the pressure sensor is a fiber optic pressure sensor extending through the length of the shaft (Fig.1B, [0101] e sensor array 43 includes a pressure sensitive resistor; electrical connections or optical connections, extend from the sensor array through the guide wire to the proximal connector), 
a distal end of the fiber optic pressure sensor being positioned at a distal surface of the distal tip (Figs.1A-1B, [0100] one or more sensors disposed on the distal end) and providing to the processor (Figs.1A-1B,  probe interface/processing system 82) a pressure readout from the distal tip (Figs.1A-1B,  [0115] interface unit can include software, control systems, and data analysis and display devices and processors suitable for graphing and displaying pressure, flow, and relative extremum).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the pressure sensor is a fiber optic pressure sensor extending through the length of the shaft, a distal end of the fiber optic pressure sensor being positioned at a distal surface of the distal tip and providing to the processor a pressure readout from the distal tip as taught by Veszelei et al. in order to provide display of maximum flow and minimum flow ([0153] of Veszelei et al.).
Claim 20, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Banik et al. (US 20060069306).
Regarding Claim 20, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the scope device further includes a temperature sensor positioned at the distal surface of the distal tip and providing a temperature readout from the distal tip to the processor.
Banik et al. teach wherein the scope device further includes a temperature sensor positioned at the distal surface of the distal tip ([0029] suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip) and providing a temperature readout from the distal tip to the processor ([0029] signals from the one or more environmental sensors are transmitted back to the processor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the scope device further includes a temperature sensor positioned at the distal surface of the distal tip and providing a temperature readout from the distal tip to the processor as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Regarding Claim 26, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the scope device further includes a pH sensor.
Banik et al. teach wherein the scope device further includes a pH sensor ([0029] suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the scope device further includes a pH sensor as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Regarding Claim 28, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 27, but does not teach wherein the second sensors is one of a temperature sensor, a pH sensor, a capacitive sensor and a gyroscope sensor.  
Banik et al. teach wherein the second sensors is one of a temperature sensor, a pH sensor, a capacitive sensor and a gyroscope sensor ([0029] Suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the second sensors is one of a temperature sensor, a pH sensor, a capacitive sensor and a gyroscope sensor as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Regarding Claim 30, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 27, but does not 
Banik et al. teach wherein the processor ([0018] and [0025] a processor 108 within the control cabinet 14) includes a display screen (display 12) and a user interface (user interface 16),
the display screen (display 12) displaying first and second sensor data to the user (Figs.1-2, abst. and claim 15, the control cabinet including one or more sensors at a distal end; wherein the processor 108 obtains sensor readings from the endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the processor includes a display screen and a user interface, the display screen displaying first and second sensor data to the user as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Ikeda (US 20170079508).
Regarding Claim 21, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein scope device further includes a force sensor configured to measure external forces exerted on tissue by the shaft, the force sensor being positioned on an 
Ikeda teaches wherein scope device further includes a force sensor (Fig.6, sensors 301; [0022] and [0106] types of sensors may be employed, including, but not limited to inductive sensors, capacitive sensors, capacitive displacement sensors) configured to measure external forces exerted on tissue by the shaft (Fig.11A, calculation of resistance force; abst. an array of pressure sensors that provide real-time information of the pressure exerted by the insertion tube as it passes through a patient's body during an endoscopic procedure), 
the force sensor being positioned on an outer circumference of the shaft (Figs.6 and 11A, sensors 301, calculation of resistance force; [0022] and [0106] types of sensors may be employed, including, but not limited to inductive sensors, capacitive sensors, capacitive displacement sensors) and including a wire that extends through the shaft to connect to the processor (controller 116)(Fig.1, [0073] utility cable 114 connects between handle 104 and a controller 116).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein scope device further includes a force sensor configured to measure external forces exerted on tissue by the shaft, the force sensor being positioned on an outer circumference of the shaft and including a wire that extends through the shaft to connect to the processor as taught by Ikeda in order to provide strain/pressure information output of the tube to improved operability ([0209] and [0218] of Ikeda). The modified device of Reeve et al. in view of Hodgson et al. in further view of .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190), in further view of Ikeda (US 20170079508) and further in view of Andarawis et al. (US 20100100010).
Regarding Claim 22, the modified device of Reeve et al., Hodgson et al. and Ikeda teach the claimed invention as discussed above concerning claim 21, and Ikeda teaches wherein scope device includes a series of force sensors placed along a length of the shaft (Figs.3 and 11A, sensors 301 are placed along the elongated shaft or insertion tube 302 of the endoscope; [0022] and [0106] types of sensors may be employed, including, but not limited to inductive sensors, capacitive sensors, capacitive displacement sensors).
However, the modified device of Banik et al., Hodgson et al. and Ikeda does not teach the force sensors measuring a ureteral peristalsis wave force. 
Andarawis et al. teach the force sensors measuring a ureteral peristalsis wave force ([0043] physical interface member 404 may be a membrane, via which the pressure is sensed by a sensor 406, which in the present case is a capacitive pressure sensor; [0054] types of measurements associated with the physiological variable "pressure " include measurement of a pressure wave at any location along the gastrointestinal tract that may be produced, for instance, due to peristaltic contractions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reeve et al., .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Gu et al. (US 20150319410).
Regarding Claim 25, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the scope device further includes a gyroscope sensor to measure an angular rate of the elongated shaft as it deflects within the target cavity.
Gu et al. teach wherein the scope device further includes a gyroscope sensor to measure an angular rate of the elongated shaft as it deflects within the target cavity ([0026] a sensor 2465 including an accelerator and a gyroscope which are attached to the detection head 242).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the scope device further includes a gyroscope sensor to measure an angular rate of the elongated shaft as it deflects within the target cavity as taught by Gu et al. in order to calculate the pose of the detection head based on sensed signals of the gyroscope ([0027] of Gu et al.).
Response to Arguments
Applicant’s arguments with respect to 16 and 18-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140128823 A1		Odland; Rick M. et al.
US 4901735 A			von Berg; Peter
US 6398738 B1			Millar; Huntly D.
US 20140243703 A1		Schmidt; Siegmar et al.
US 20100010328 A1		Nguyen; Harry D. et al.
US 20170164867 A1		Kassab; Ghassan S. et al.
Odland et al. (US 20140128823) disclose a monitoring/collection apparatus provided as a sterile disposable. The apparatus comprises a distal tip 130 including a protective sheath or sleeve 166, which extends distally from the tip, and which can incorporate slits or other openings to provide fluid communication to the pressure sensor. The pressure sensor 151 is positioned within the sleeve 166 and surrounded by a silicone gel 168, which insulates and protects the sensor 151, while still transferring pressures to the sensor 151 from interstitial fluids entering the sleeve 166 from the surrounding body.  (See figure below and [0100]).

    PNG
    media_image1.png
    220
    535
    media_image1.png
    Greyscale

von Berg (US 4901735) discloses a pressure meter catheter destined for one-time use and is welded in sterile condition in a sheath. The pressure sensor 10 comprises an elongated ceramic carrier 21 which is embedded in the carrier 12 and to the end of which facing the catheter tube 1 the electrical cables 9 are connected. At the other end of the ceramic carrier 21 a through aperture 13 is left open. A cup-shaped strain gauge 17 seals this aperture at one side of the ceramic carrier 21.  (See figure below and col.6, lns 54-col.7, lns.43).
 
    PNG
    media_image2.png
    219
    533
    media_image2.png
    Greyscale

Millar (US 6398738) discloses a method and apparatus for reconstructing a high fidelity pressure waveform with a balloon catheter including a disposable pressure sensor 206 which may be attached to support surface 224 with a silicone sealant or an epoxy.  (See figure below and summary).

    PNG
    media_image3.png
    917
    319
    media_image3.png
    Greyscale

 	Schmidt et al. (US 20140243703) disclose a hermetically sealed biocompatible pressure sensor module configured for implant at a desired site at which a pressure is to be measured. Anodic bonding of the pressure module package components which have similar thermal coefficients of expansion provides low stress bonding and maintains long term reliability, dependability and accuracy. The pressure sensor module includes a pressure sensitive membrane which is in direct contact with the environment at which a pressure is to be measured. The pressure sensor module forms a part of a pressure measuring system which uses a telemetry link between the pressure sensor module and an external controller for data transmission and transfer. (See figures and abstract). 
Nguyen et al. (US 20100010328) disclose a probes and sensors. This sensor 43 can in principle be placed either proximal to, or distal to, either the oxygen or carbon dioxide gas sensor chambers. The pressure sensor chamber 91 is sealed on either end from other chambers with the adhesive encapsulant 33. The connector end of the pressure sensing element 90 is embedded in the proximal encapsulant 33 in order to insulate the connector pads and maintain the placement of the pressure sensor 43 in the chamber 91. The module is designed to be low in cost so that it can be packaged 
Kassab et al. (US 20170164867) disclose an impedance devices with intergerated circuit modules. Additional sensors or electrodes, such as a pressure sensor and/or a temperature sensor, as shown in FIG. 1, can be positioned along or within device 100, such as at distal section 108 or another portion of device 100. Other types of sensors 130 can be used, such as, for example, pH sensors, flow sensors, velocity sensors, thermistors, and/or other types of chemical sensors, and be included with device 100. The system 300 (comprising at least device 100 and at least one other item, such as a pad 200 and/or data acquisition and processing system 250, for example), data relating to sizing (vessel cross-sectional area and/or geometry) can be obtained, along with additional data, such as relating to pressure or temperature, using the various electrodes and/or sensors.  (See figures and [0083]-[0085]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795